United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-2186
                                   ___________

United States of America,             *
                                      *
           Appellee,                  * Appeal from the United States
                                      * District Court for the
      v.                              * Northern District of Iowa.
                                      *
Helen Duffy, also known as Helen      *      [UNPUBLISHED]
Authier,                              *
                                      *
           Appellant.                 *
                                 ___________

                         Submitted: November 21, 2001
                             Filed: December 4, 2001
                                  ___________

Before BOWMAN, LOKEN, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

      Helen Duffy was convicted after a jury trial of acquiring cocaine through
misrepresentation, deception, and subterfuge, in violation of 21 U.S.C. § 843(a)(3),
and of possessing cocaine, in violation of 21 U.S.C. § 844(a). The district court1
sentenced her to 5 months imprisonment and one year supervised release (including
5 months home detention). On appeal, counsel has moved to withdraw under Anders



      1
      The HONORABLE DONALD E. O’BRIEN, United States District Judge for
the Northern District of Iowa.
v. California, 386 U.S. 738 (1967), and has filed a brief arguing that Duffy’s
convictions were not supported by sufficient evidence.

       The evidence at trial, examined in the light most favorable to the jury verdict,
see United States v. Robinson, 217 F.3d 560, 564 (8th Cir.), cert. denied, 531 U.S.
999 (2000), showed that Duffy, by virtue of her job responsibilities, was the only
pharmacy employee with the ability to order cocaine (by having her manager sign
blank order forms), to authorize payment for the cocaine, and to receive the cocaine
when it was shipped. This evidence was sufficient to support both guilty verdicts.
See United States v. Wilbur, 58 F.3d 1291, 1292 (8th Cir. 1995); United States v.
Hill, 589 F.2d 1344, 1350 (8th Cir.), cert. denied, 442 U.S. 919 (1979).

      We have conducted an independent review under Penson v. Ohio, 488 U.S. 75
(1988), and conclude that there are no other nonfrivolous issues for appeal.
Accordingly, we affirm, and grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-